Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8, and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the modeling of measuring impedance using an equivalent circuit and analyzing the in vivo component based on the modeling. These limitations cover performance of the limitation in the mind but for the recitation of generic computer components. As such, it falls within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor to perform the modeling and analysis and an impedance sensor and impedance measurement device which is used as part of an insignificant extra-solution activity of data-gathering. The processor is recited at a high level of generality. The data gathering elements are considered to be well understood, routine, and conventional in view of Buck below (see prior art rejection).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the modeling and analysis amounts to no more than mere instructions to apply the exception using a generic computer component. Similarly, the data-gathering elements are considered to be well understood, routine, and conventional. The claims are not patent eligible.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been fully considered and are persuasive.  
Applicant's arguments with respect to the 101 rejection filed 12/9/21 have been fully considered but they are not persuasive.
Applicant has argued that the claimed invention is directed to patent eligible subject matter. In particular, the applicant has argued that the recited processor and its functionality cannot be performed in the human mind and that the data analysis must be performed by a human mind. However, the 101 rejection already notes that the claim recites a processor. This processor is recited at a high level of generality such that the abstract idea amounts to no more than applying the abstract idea with a generic processing device. The arguments also fail to provide support for why such calculations cannot be done mentally, as the claims do not require any features that make it impractical to be done mentally (e.g. a timing aspect where the obtaining and determining is done in real-time such that it would be infeasible) or something that precludes it from being done mentally altogether. In addition, the applicant is advised to review Example 46 of the October 2019 Update: Subject Matter Eligibility, which has been attached. It is noted that claim 1 of the said example also recites a processor for carrying out the abstract idea but was ruled to be ineligible to due a lack of practical application or comprising significantly more than the abstract idea itself. As such, the 101 rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        3/19/22